Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan E. Dodge, Jr. on 2/17/2021.

The application has been amended as follows: 

	IN THE CLAIMS

	1. (Currently amended) A tubular structure forming part of a dig tube for a vacuum system, comprising: a female fitting comprising a first tube having an end that includes an upset; a male fitting comprising a second tube having an end part and a transition between the tube and the end part, the transition comprising a flange extending radially outward from the second tube; the upset for receiving the male fitting, the upset having an outer circumference and an inwardly extending groove extending around the outer circumference for receiving a clamp or portion of a clamp, the upset having an end face and inner surface, the upset having an undercut, between the end face and inner surface for receiving the flange of the male fitting, the first tube having an axis, and in at least one section through the first tube parallel to the axis, opposed sides of the groove are equidistant from the end face; and in which at least one of the first tube and the second tube is made from high density polyethylene.

11. (Currently amended) A tubular structure forming part of a dig tube, comprising: tube parts connected by a male fitting and a female fitting; and a clamp configured to secure the female fitting to the male fitting; the female fitting including a first tube having an end that includes an upset for receiving a fitting, the upset having an outer circumference and an inwardly extending groove extending around the outer circumference for receiving the clamp or portion of the clamp, and the upset having an end face and inner surface, the first tube having an axis, and in at least one section through the tube parallel to the axis, opposed sides of the groove are equidistant from the end face; the male fitting including a second tube having an end part and a transition between a diameter of the second tube and the end part, the transition comprising a flange extending radially outward from the second tube and a radiused corner connecting the flange to the end part; the end part of the second tube being sized to fit within the upset of the first tube; and the upset having an undercut, between the end face and inner surface for receiving the radiused corner of the second tube; and in which at least one of the first tube and the second tube is made from high density polyethylene.

	Cancel claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M DUNWOODY/Primary Examiner, Art Unit 3679